 In the Matter of REMINGTON ARMS COMPANY, INC.andINTERNATIONALUNION OF MINE, MILL & SMELTER WORKERS, FOR ITSELF AND ON BEHALFOF ITS LOCAL UNION, REMINGTON ARMS WORKERS LOCAL 611, C. I. 0.In the Matter Of REMINGTON ARMS COMPANY, INC.and A. F.of L.ORDNANCE PLANT MECHANICS, INTERNATIONAL ASSOCIATION OFMACHINISTS, LOCAL No. 1620In the Matter of REMINGTON ARMS COMPANY, INC.andBROTHERHOODOF RAILROAD TRAINMENIn the Matter of REMINGTON ARMS COMPANY, INC.andINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERSCases Nos.'R-5496 to R-5499, inclusive, respectively.Decided July,22, 1943Mr. Elmer L. Hunt,for the Board.Mr. C. M. Spargo,of Bridgeport, Conn., andMessrs.Walter S.BuckandDonald B. Campbell,of Denver, Colo., for the Company.Messrs. Eugene H. Tepley, Forrest Emerson, Ray Lee,andEuniceC. Dolan,of Denver, Colo., for the Smelter Workers.Messrs. David W. Oyler, H. J. Paar,andGeorge W. Bray field,of,Denver, Colo., for the Plant Mechanics.Messrs. R. H. McDonaldandO. L. Jackson,of Denver, Colo., forthe Trainmen.Messrs. A. L. SmithandJ. Clyde Williams,of Denver, Colo., forthe I. B. E. W.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate, petitions duly filed by, International Union of Mine,Mill & Smelter Workers, for itself and on behalf of its local union,Remington Arms Workers Local 611, C. 1. 0., herein called the Smelter51 N. L. R. B., No. 106.628 REMINGTON ARMS COMPANY, INC.629Workers; by A. F. of L. Ordnance Plant Mechanics, InternationalAssociation of Machinists, Local No. 1620, herein called the PlantMechanics; by Brotherhood of Railroad Trainmen, herein called theTrainmen; and by International Brotherhood of Electrical Workers,herein called the I. B. E. W., each alleging that a question affectingcommercehad arisen concerning the representation of employees ofRemington Arms Company, Inc., Denver, Colorado, herein called theCompany, the National Labor Relations Board provided for an appro-priate consolidated hearing upon due notice before Earl S. Bellman,Trial Examiner. Said hearing was held at Denver, Colorado, on June1, 2, 3, and 4, 1943.The Board, the Company, the Smelter Workers,the Plant Mechanics, the Trainmen, and the I. B. E. W. appeared andparticipated iAll parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.2Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYRemington Arms Company, Inc., has its principal office and head-quarters at Bridgeport, Connecticut.The Company manufacturessmall arms and ammunition at the Denver Ordnance Plant, Denver,Colorado, the only plant involved in this proceeding.The plant, andthe raw materials used, and the products finished at the plant are ownedby the United States Government.During the past year the Com-pany used at the plant raw materials valued in excess of $1,000,000,at least 50 percent of which was shipped to the plant from pointsoutside Colorado.During the same period the Company finished atthe plant products valued in excess of $5,000,000, a substantial part ofwhich has been, and the remainder of which will be, shipped to pointsoutside Colorado.iRepresentatives of Colorado State Federation of Labor, Denver Building and Con-struction Trades Council,and Denver Trades and Labor Assembly,labor organizations alsoserved with notice, appeared at the bearing on behalf of the Plant Mechanics.z Subsequent to the hearing,all parties entered into a stipulation providing for thecorrection of the transcript of the hearing in these consolidated proceedings.The stipula-tion was approved by the attorney for the Board and forwarded to the Board at Wash-ingtonin accordance with the request of the parties,the Board orders that the stipulationbe, and It hereby is, incorporated in, and made a part of, the record'herein and that thetranscript of the hearing be deemed and considered amended in accordance with thestipulation of the parties. 630DECISIONS OF NATIONAL LABOR RELATIONSBOARDIL THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizatibns,admitting to membership employees of the Company.A. F. of L. Ordnance Plant Mechanics, Local No. 1620, is a labororganization chartered by International Association of Machinists,admitting to membership employees of the Company.Brotherhood of Railroad Trainmen is an unaffiliated labor organ-ization, admitting to membership employees of the Company.International Brotherhood of Electrical Workers is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONIn November 1942 the I. B. E. W. asked the Company for recogni-tion as exclusive bargaining representative of electrical employees atthe plant.The Company refused, alleging that the proposed unit wasnot appropriate for bargaining. In January 1943 the Smelter Work-ers and the Plant Mechanics made similar requests for recognition inother proposed units.The Company refused to recognize either labororganization until it should be certified as exclusive bargaining repre-sentative by the Board. In March 1943 the Trainmen asked theCompany for recognition as exclusive bargaining representative ofthe Diesel engine crews.The Company refused on the ground ofthe conflicting claims of the Smelter Workers and the Plant Mechanics.A statement prepared by the Board's attorney and introduced intoevidence at the hearing indicates that the Trainmen represents asubstantial number of employees in its proposed unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningsThe Trainmen submitted authorization cards, dated March 9, 1943, all of which appearto bear genuine signatures of employees of the Company in its proposed unit. Thesecards indicate that the Trainmen represents 90 percent of the employees of the Com-pany in its proposed unit.The Plant Mechanics submitted authorization cards, dated between November 1942and May 1943, all of which appear to bear genuine signatures of employeesof the Companyin its proposed unit.These cards indicate that the Plant Mechanics represents 16%percent of the employees in its proposed unit.The Smelter workers submitted authorization cards, 15 percent of which were undated,5 percent dated between October1941and November 1942, and the remaining datedbetween October 1942 andMarch 1'943, all of which appear to bear genuine signaturesof employees of the Company in its proposed unit.These cards indicate that the Smelterworkers represents 28 percent of the employees in its proposed unit.The I.B. E. W. submitted authorization cards, dated in November 1942, all of whichappear to bear genuine signatures of employeesof the Companyin its proposed unit.These cards indicate that the I.B. E. W. represents 92 percent of the employees in itsproposed unit.All authorization cards were checked against the Company's pay rolls for the periodsending January 1 and February 12, 1943. .REMINGTON ARMS COMPANY, INC.631of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THEALLEGED APPROPRIATE 'UNITSThe Plant Mechanics contends that production and maintenanceemployeesat the plant, excluding supervisory and clerical employees,constitute an appropriate bargaining unit.The Smelter Workerscontends that "maintenance and mechanical" employees at the plant,excluding production, clerical, and supervisory employees, constitutean appropriate bargaining unit .4The I. B. E. W. contends that aunitrestricted to the Company's electrical employees, excluding super-visory employees, is an appropriate bargaining unit.The Trainmencontends that the Diesel engine crews, including motormen, switchmen,and engine foremen or conductors, but excluding the yard master,constitute an appropriate bargaining unit.The Company's plant is a Government reservation, 1 mile wide and3 miles long, enclosed by a series of wire fences.The entire enclosureincludes approximately 175 buildings, including 5 main productionbuildings and numerous warehouses and storagesareas.The soleproduct of the plant is for Government use.Under the works man-ager are 8superintendents in charge of several work processes at theplant, including the production, product engineering, ballistics, worksengineering, accounting, and service sections.All orders and policiesare transmitted from the works manager through the several superin-tendents and subordinate supervisory employees to the production andmaintenance employees at the plant.Machine operators, who consti-categories:all tool setters;machine adjusters in the Incendiary Operation,Priming andLoadingArea ;machine adjuster in the Packing Operation,PackingArea ; allemployees in Gauge Inspection,Inspection Department,namely, master gauge inspector,senior gauge inspector—gauge adjuster,gauge inspector,and machine cleaner-gauge andweigh ; all employees in the Transportation Group, Service Section, namely,truck driver,carwasher,chauffeur,and car greaser;steel storekeepers in the Planning and StoresGroup, Methods and Planning Section ; yard clerks, chauffeurs,and truck drivers in theTrafficGroup,Methods and Planning Section;all employees of the Laundry, Methodsand Planning Section, namely,laundry operator,laundry repairer,and laundrymen ; allemployees in the salvage unit of Methods and Planning Section;all sanitation operators,sanitation group leaders,and elevator operators;also all employees in Gauge Manufac-turing,ToolManufacturing,Tool and Gauge Inspection,Tool Salvage, Tool and GaugePlating, and Miscellaneous Groups in the Tool and Gauge Section ; all employees in theGeneral Maintenance,Yard and Motive Maintenance,Power Dept.,Manufacturing BuildingsMaintenance,Heating and Ventilating Groups in the Works Engineering Section ; thelocksmiths,craft helpers, office-machine repairmen,stock chasers,oilers and oil separatorsin the Miscellaneous Group, Works Engineering Section ; also the following miscellaneousclassifications used in all Sections of the Works,where employees so classified are notengaged in the production of cartridges in the assembly-line operations:instructor A,instructor B, truck driver, tractor driver,tool-crib attendant,group leader-labor, laborer;but excluding all production employees;Product Engineering and Control Section em-ployees other than gauge inspection employees;clerical,medical, confidential,and patrolemployees,and all employees above the rank of wage-roll group leader, and also excludingemployees in the proposed collective bargaining units claimed by the Trainmen and theI.B. E. W. in the event that these units are delcared appropriate by the Board. 632DECISIONS OF NATIONALLABOR RELATIONS BOARDtute approximately 50 percent of these employees, and tool setters, whoconstitute 15 percent, are the principal employees in the productiondepartment.Machine operators keep the machines running and sup-plied with stock and visually inspect the product issuing from themachines.When they notice any failure of quality in the product,they shut down the machines and report the conditions to, the toolsetters.The general character of the work of machine operators isthe same, although some machine processes require more attention onthe part of the operators than others.The machines are generallyautomatically fed, and the operators do not move the product exceptin unusual circumstances.Tool setters are not maintenance employeeswho repair production machines.They are machine operators whohave acquired the necessary skill and experience to set perishable toolson machines which they operate and on similar machines.The Com-pany does not hire tool setters as such.Machine operators becometool setters by promotion and continue -to operate machines in theproduction department with other machine operators. If troubledevelops on the machine of an operator with whom a tool setter isworking, the two employees exchange machines, the operator.continu-ing the work on the tool setter's machine and the tool setter making thenecessary adjustment on the operator's machine.Suchadjustmentsare made necessary by the wearing of the tools in the operating process.While a tool setter is assigned to take care 'of tool adjustments on anumber of machines and might theoretically spend a great majorityof his time setting tools on them, as a practical matter he spends aconsiderable part of his time as a regular machine operator.The Company's "maintenance and mechanical" employees, includ-ing employees listed in footnote 4, 'constitute about 35 percent ofitswage-roll employees.Tool setters, and 'machine adjusters withsimilarduties, included by the Smelter Workers in this group, con-stitute about one-third of its numbers.Maintenance employees workgenerally in the several departments, shops, and services of the plant,some under production and some under special maintenance depart-mentsupervisors.There are separate maintenance shops in the sev-eral production buildings.So far as the record discloses, the sev-eralclasses of employees listed in footnote 4, share no interest withone another that is not shared with "production" 5 employees of the,Company.The Company's employees are closely knit as a single organizationconcentrated on the production of a single product for war purposes.GMachine operators are concededly production employees.The Company, the PlantMechanics, and the Smelter Workers are in disagreement what other employees shouldbe so classedThe Smelter Workers contends that employees within its proposed unitare all non-production workers. REMINGTON ARMS COMPANY, INC.633There are many transfers and exchanges of employees among depart-mental and working groups.To speed production, higher-paid em-ployees without loss of wages assist in menial tasks.The functional coherence among the several departments of theplant clearly favors the contention, of the Plant Mechanics thatproduction and maintenance wage-roll employees of the Companyconstitute a single appropriate unit.Of the total number of wage-roll employees in this proposed plant unit, only 162/3 percent hasdesignated the Plant Mechanics as bargaining representative.Wefind that this representation is insufficient to indicate that a sub-stantial number of the production and maintenance employees at-the plant desires to bargain collectively with the Company and thattherefore no question has arisen concerning the representation of em-ployees in the proposed plant unit.For this reason, we shall dis-miss the petition filed by the Plant Mechanics.°The I. B. E. W. urges that the electrical employees at the plantconstitute a separate appropriate unit.The Company's electricalemployees constitute a clearly defined craft group.Wherever theseemployees work, they are subject to craft supervision.The' PlantMechanics, however, contends that these electrical employees do notconstitute a separate bargaining unit, but that they should properlybe included in the plant unit, which it urges is the only appropriateunit for the Company's employees. In support of its claim to rep-resent the electrical employees, the Plant Mechanics submitted cardsto indicate that of the electrical employees who had signed authoriza-tion cards of the I. B. E. W., 16 percent had also signed authorizationcards of the Plant Mechanics.In November 1942 International Association of Machinists, hereincalled the I. A. M., sponsored an organizational campaign among theCompany's employees.At that time the I. A. M. was affiliated withthe American Federation of Labor.Cooperating with the I. A. M.were affiliated craft unions, which consented to the establishmentof a plant bargaining unit and agreed to waive their several craftjurisdictions over the Company's employees in favor of industrialrepresentation by the I. A. M.The I. A. M. chartered the PlantMechanics for the Company's plant employees.Employees at theplant who -were members of the several affiliated craft unions joinedthe Plant Mechanics and designated'it as their bargaining representa-tive.We, take, notice that the I. A. M. subsequently withdrew fromthe American Federation of Labor.At the consolidated hearing heldupon the several petitions filed herein, the Plant Mechanics was rep-resented by local and international representatives of the American6Matter of New Jersey Worsted Mills,35 N. L. R. B. 1303; andMatter of HoustonShipbuilding Corporation of Irish Bend,Texas,41 N.L. R. B. 638. 634DECQSrONS OF NATIONAL LABOR RELATIONS BOARDFederation of Labor.Since the Plant Mechanics clearly representsthe combined interests of unions affiliated with the American Fed-eration of Labor to organize the Company's employees, and thePlant Mechanics, specifically represented by such interests, seeks toinclude the electrical employees within the plant unit, we find thatthe claim of the I. B. E. W. to represent the same employees in acraft unit is a conflicting claim of a kindred interest and consti-tutes a jurisdictional dispute between affiliated unions.For thisreason, we shall make no finding with respect to the separate uniturged for the Company's electrical employees, and we shall dismissthe petition filed by the I. B. E. W. herein.?The Smelter Workers seek to represent employees in a unit com-posed of the "mechanical and maintenance" employees at the plant.Approximately one-third of the employees in its proposed unit aretool setters who work in production departments and operate pro-duction machines under production foremen.The interests of theseemployees are clearly tied with those of production machine operatorswith whom they work. Since tool setters comprise so appreciablea portion of this unit and their work is so closely tied with thatof the regular machine operators who generally constitute the Com-pany's production employees, since groups of employees in the pro-posed unit haveno commoninterests not shared by production workers,and since, moreover, the Smelter Workers is admittedly engaged inorganizingthe Company's employees on a plant-wide basis, we findthat the proposed "maintenance and mechanical" unit is not an appro-priate bargaining unit, and we shall dismiss the petition filed by theSmelter Workers herein.8The Trainmen contends that the Diesel engine crews, includingmotormen, switchmen, and engine foremen or conductors,9 but ex-cluding the yard master, constitute an appropriate bargaining unit.A Diesel engine crew consists of a motorman, a conductor, and aswitchman.The crews work on three shifts. The motormen,switchmen, and conductors are under the supervision of the yardmaster.These employees move the Company's raw materials andproducts from interstate railway terminals into the plant and aboutthe plant yard from one building or storage area to another.Theyare not directly concerned with employees in any other particulardepartment of the Company's operations.The Trainmen has submitted evidence to indicate that it repre-sents90 percent of the employees in the Diesel engine crews.Atthis time there is no substantial organization of the Company's7Matter of Weyerhaeuser Timber Company,16 N. L.R. B. 902.8Matter of Loose-Wiles Biscuit Company,44 N.L. R B. 865.Engine foremen are not supervisory employees.They arefrequently called "yard"conductors. REMINGiTON ARMS COMPANY, INC.635employees on a plant-wide basis.The Diesel engine crews constitutea distinguishable group of employees.On the basis of the entirerecord, we are of the opinion, and find, that these employees mayconstitute either a separate bargaining unit or a part of a plant unitwith other employees of the Company.We shall direct that anelection be held among them to determine, in part, whether theyshould constitute a separate bargaining unit at this time. If amajority of employees in this group selects the Trainmen as theirexclusive bargaining representative, we shall find that the Dieselengine crews constitute an appropriate bargaining unit and shallcertify the Trainmen as their bargaining representative. If, how-ever, a majority of employees in this group does not designate theTrainmen as bargaining representative, we shall dismiss the petitionof the-Trainmen filed herein.V.THE DETERMINATION OF REPRESENTATIVESAs noted in Section IV, above, we find that the question whichhas arisen concerning the representation of the Company's employeesshould be decided in part by an election.So far as the record discloses, the Plant Mechanics, the SmelterWorkers, and the I. B. E. W. do not claim to represent any employeesamong the Diesel engine ciews or desire to participate in an electionamong them. For this reason, we shall not provide that any ofthese labor organizations appear upon the ballot.Those eligible to vote in the election which we now direct shall beall employees in the Diesel engine crews, including the motormen,switchmen, and engine foremen or conductors, but excluding theyard master, who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Remington ArmsCompany, Inc., Denver, Colorado, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventeenth Region, acting in this 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD,matter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among allemployees of the Company in the Diesel engine crews, including themotormen, switchmen, and engine foremen or conductors, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not .work during saidpay-roll period because they were ill or on vacation or temporarilyraid ^ off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthe yard master and employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by Brotherhood of Railroad Trainmen, for the purposesof collective bargaining.ORDERIt is hereby ordered that the separate petitions for investigationand certification of representatives filed herein by InternationalUnion of Mine, Mill & Smelter Workers, for itself and on behalf ofits local union Remington Arms Workers Local 611, C. I. 0., byA. F. of L. Ordnance Plant Mechanics, International Association ofMachinists, Local No. 1620, and by International Brotherhood ofElectricalWorkers, respectively, be, and they hereby are, dismissed.